DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2017/0131603 A1).
In regard to claim 1, Xie discloses an electrostatic discharge device, being applied to a liquid crystal display panel and comprising (see e.g. Figure 1): 
111, protruded on a color film substrate 11 of the liquid crystal display panel; and 
an electrostatic discharge structure 124-127, disposed on an array substrate 12 of the liquid crystal display panel and positionally corresponding to the electrostatic concentration structure 111, 
wherein an interval between the electrostatic discharge structure 124-127 and the electrostatic concentration structure 111 satisfies a preset interval.
In regard to claim 7, Xie discloses the limitations as applied to claim 1 above, and 
wherein the color film substrate 11comprises a first electrode layer 112 and a black matrix layer 123, the electrostatic concentration structure 111 is a material layer disposed between the first electrode layer 112 and the black matrix layer 123 and has an elongated strip shape or a conical shape.	In regard to claim 15, Xie discloses a display apparatus comprising (see e.g. Figure 1): 
a liquid crystal display panel, comprising a color film substrate 11 and an array substrate 12 disposed opposite to the color film substrate 11; and 
an electrostatic discharge device with an electrostatic discharge structure; 
wherein the electrostatic discharge device comprises: 
an electrostatic concentration structure 111, protruded on the color film substrate 11; and 
the electrostatic discharge structure 124-127, being disposed on the array substrate 12, positionally corresponding to the electrostatic concentration structure 111 and having an interval with respect to the electrostatic concentration structure satisfying a preset interval; or, 
wherein the electrostatic discharge device comprises: the electrostatic discharge structure, being disposed on the array .

Allowable Subject Matter
Claims 2-6 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 2, the closest prior art reference fails to disclose the limitations, “wherein the electrostatic discharge structure is a bidirectional protection diode circuit.”
In regard to dependent claims 3-5, the closest prior art reference fails to disclose the limitations, “wherein the electrostatic discharge structure comprises an electrostatic collection sub-structure and an electrostatic discharge sub-structure electrically connected with the electrostatic collection sub-structure.”
In regard to dependent claim 6, the closest prior art reference fails to disclose the limitations, “wherein the electrostatic discharge structure is grounded, or serially connected to form an electrostatic vortex Page 2 of 6Appl. No. 17/034,300 Amdt. dated February 22, 2021 Reply to Office Action dated January 22, 2021discharge ring, or connected to a tip discharge structure, or connected to a preset signal circuit on the array substrate.”
In regard to dependent claim 16, the closest prior art reference fails to disclose the limitations, “wherein the electrostatic discharge structure is a bidirectional protection diode circuit.”
In regard to dependent claims 17-19, the closest prior art reference fails to disclose the limitations, “wherein the electrostatic discharge structure comprises an electrostatic collection sub-structure and an electrostatic discharge sub-structure electrically connected with the electrostatic collection sub-structure.”
In regard to dependent claim 20, the closest prior art reference fails to disclose the limitations, “wherein the electrostatic discharge structure is grounded, or serially connected to form an electrostatic vortex Page 2 of 6Appl. No. 17/034,300 Amdt. dated February 22, 2021 Reply to Office Action dated January 22, 2021discharge ring, or connected to a tip discharge structure, or connected to a preset signal circuit on the array substrate.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
April 13, 2021